Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 1 of 20 Page ID #:1



   1 Paul S. Aronzon (SBN 88781)
     paronzon@milbank.com
   2 Robert J. Liubicic (SBN 271465)
     rliubicic@milbank.com
   3 Alexandra Achamallah (SBN 317978)
     aachamallah@milbank.com
   4 Milbank LLP
     2029 Century Park East, 33rd Floor
   5 Los Angeles, California 90067
     Telephone: 424-386-4000
   6 Facsimile: 213-629-5063
   7 Michael Kaufman (SBN 254575)
     mkaufman@aclusocal.org
   8 Sameer Ahmed (SBN 319609)
     sahmed@aclusocal.org
   9 ACLU Foundation of Southern California
     1313 West 8th Street
  10 Los Angeles, California 90017
     Telephone: 213-977-9500
  11 Facsimile: 213-977-5297
  12 Pro Bono Attorneys for Plaintiffs
     Immigrant Defenders Law Center, Western State
  13 College of Law Immigration Clinic, Public Counsel,
     and Esperanza Immigrant Rights Project at Catholic
  14 Charities
  15
  16                       UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
  17
  18 IMMIGRANT DEFENDERS LAW               Case No.:
     CENTER, WESTERN STATE
  19 COLLEGE OF LAW                        COMPLAINT FOR
     IMMIGRATION CLINIC, PUBLIC            DECLARATORY AND
  20 COUNSEL, AND ESPERANZA                INJUNCTIVE RELIEF
     IMMIGRANT RIGHTS PROJECT
  21 AT CATHOLIC CHARITIES,                Freedom of Information Act,
                                           5 U.S.C. § 552
  22                  Plaintiffs,
  23 vs.
  24 UNITED STATES IMMIGRATION
     AND CUSTOMS ENFORCEMENT
  25 AND UNITED STATES
     DEPARTMENT OF HOMELAND
  26 SECURITY,
  27                 Defendants.
  28


                                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       02013.00009
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 2 of 20 Page ID #:2



   1                                   INTRODUCTION
   2         1.    Plaintiffs, the Immigrant Defenders Law Center, Western State
   3 College of Law Immigration Clinic, Public Counsel, and Esperanza Immigrant
   4 Rights Project at Catholic Charities (collectively, the “Requesters”), bring this
   5 action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, against
   6 the United States Immigration and Customs Enforcement (“ICE”) and the United
   7 States Department of Homeland Security (“DHS”) to compel ICE to produce
   8 records responsive to Requesters’ September 7, 2018 FOIA request seeking
   9 information about ICE’s collaboration with the Union Pacific Railroad Police
  10 (“UPRP”) in the enforcement of federal immigration laws (the “Request”).
  11         2.    The UPRP consists of more than 175 officers with investigative and
  12 arrest powers on and off railroad property across the United States.1 Attorneys and
  13 advocates in the Southern California area have identified many incidents where
  14 UPRP officers have stopped, detained, apprehended, and arrested individuals, and
  15 then transferred custody of those individuals to ICE.
  16         3.    The relationship between ICE and UPRP is troubling and shrouded in
  17 secrecy. Many of the individuals that UPRP has transferred to ICE are homeless
  18 and among the most vulnerable members of society. UPRP’s participation in
  19 federal immigration enforcement also raises constitutional concerns, including the
  20 prospect that individuals are being detained in violation of the Fourth Amendment
  21 and targeted on the basis of their race or ethnicity in violation of the Equal
  22 Protection Clause. See, e.g., Morales v. Chadbourne, 793 F.3d 208 (1st Cir. 2015);
  23 Galarza v. Szalczyk, 745 F.3d 634 (3d Cir. 2014).
  24         4.     In the Request, Requesters sought, among other records, release of
  25 “[c]ommunications between any employee(s) for the Union Pacific Railroad Police
  26 and any ICE employee(s) working in any ICE Field Office, including but not
  27   1
      Union Pacific Special Agents,
  28 https://www.up.com/aboutup/community/safety/special_agents/index.htm (last
     visited March 19, 2019).
                                                -1-
                                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 3 of 20 Page ID #:3



   1 limited to the Los Angeles Field Office.” Requesters further asked that ICE direct
   2 the Request to “all appropriate offices and departments within the agency,
   3 including, but not limited to, the Office of Public Affairs, the Office of Detention
   4 Policy and Planning, the Office of Detention Oversight, and the Office of
   5 State/Local Coordination.”
   6        5.     In violation of FOIA, ICE has failed to conduct a reasonable search in
   7 response to the Request and has failed to produce any responsive records. ICE’s
   8 unlawful actions have prevented Requesters and the public from learning about
   9 ICE’s harmful relationship with UPRP.
  10        6.     Through this lawsuit, Requesters seek to obtain the documents they
  11 first sought in September 2018, in order to vindicate the public’s right “to know
  12 what the Government is up to,” NARA v. Favish, 541 U.S. 157, 171 (2004)
  13 (internal quotations and citations omitted), and to uphold FOIA’s promise of
  14 transparency.
  15                           JURISDICTION AND VENUE
  16        7.     This Court has subject matter jurisdiction over this action under 5
  17 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.
  18        8.     Venue lies in this district under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.
  19 § 1391(e).
  20                                       PARTIES
  21        9.     The Requesters are the Immigrant Defenders Law Center, Western
  22 State College of Law Immigration Clinic, Public Counsel, and Esperanza
  23 Immigrant Rights Project at Catholic Charities.
  24        10.    Immigrant Defenders Law Center is a social justice law firm.
  25 Immigrant Defenders employs a team of attorneys and legal professionals to
  26 provide pro bono legal representation to detained immigrants facing removal in
  27 immigration court. Immigrant Defenders also provides training to attorneys and
  28 works in collaboration with other non-profit organizations to ensure that advocates

                                               -2-
                                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 4 of 20 Page ID #:4



   1 and community members have accurate, up-to-date information about immigration
   2 enforcement practices in the country, with an emphasis on Southern California.
   3        11.    The Western State College of Law Immigration Clinic is a program at
   4 Western State College of Law, a non-profit, American Bar Association-accredited
   5 law school located in Irvine, California. The Immigration Clinic trains upper-level
   6 law students in practical lawyering skills and provides pro bono representation to
   7 indigent immigrants in a range of immigration matters. The Immigration Clinic
   8 engages in community education, advocacy, policy reform, and coalition-building
   9 in conjunction with a range of non-profit organizations located in Southern
  10 California and throughout the country. The Immigration Clinic has also
  11 participated in the preparation of reports about immigration enforcement activity
  12 and best practices for immigration advocates.
  13        12.    Public Counsel, based in Los Angeles, California, is the largest pro
  14 bono law firm in the nation. Public Counsel represents indigent immigrants from
  15 around the world in their claims to remain safe and free in the United States.
  16 Public Counsel has provided legal services to thousands of immigrants detained by
  17 the Department of Homeland Security, ranging from legal orientations and pro se
  18 assistance to direct representation in removal and bond proceedings. Public
  19 Counsel also represents immigrants in impact litigation, and engages in training,
  20 advocacy, and coalition-building efforts with other non-profit and grassroots
  21 groups seeking to vindicate immigrants’ rights.
  22        13.    Esperanza Immigrant Rights Project is associated with Catholic
  23 Charities, a non-profit organization devoted to providing pro bono and low-cost
  24 legal assistance to indigent immigrants. Esperanza also provides training to
  25 attorneys and works in collaboration with other non-profit organizations to ensure
  26 that advocates and community members have accurate, up-to-date information
  27 about immigration enforcement practices in the country, with an emphasis on
  28 Southern California.

                                               -3-
                                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 5 of 20 Page ID #:5



   1         14.   Defendant United States Department of Homeland Security (“DHS”)
   2 is a cabinet-level department of the United States government in charge of
   3 administering and enforcing the immigration laws of the United States. Upon
   4 information and belief, DHS has possession and control over the records
   5 Requesters seek.
   6         15.   Defendant United States Immigration and Customs Enforcement
   7 (“ICE”) is a component of DHS2 and an “agency” within the meaning of 5 U.S.C.
   8 § 552(f)(1). The ICE website, https://www.ice.gov, states that FOIA requests may
   9 be e-mailed to ICE-FOIA@dhs.gov.3 Upon information and belief, ICE has
  10 possession and control over the records Requesters seek and is responsible for
  11 fulfilling Requesters’ FOIA request of September 7, 2018.
  12                              LEGAL FRAMEWORK
  13         16.   Under FOIA, the federal government is required to release requested
  14 records to the public, unless a statutory exemption applies. 5 U.S.C. § 552. “The
  15 basic purpose of FOIA is to ensure an informed citizenry, vital to the functioning
  16 of a democratic society, needed to check against corruption and to hold the
  17 governors accountable to the governed.” NLRB v. Robbins Tire & Rubber Co., 437
  18 U.S. 214, 242 (1978). Through access to government information, FOIA helps the
  19 public better understand the operations of the government, which enables a
  20 functioning democracy.
  21         17.   The FOIA statute requires an agency to make a reasonable search for
  22 responsive records and within its response, to denote information such as which
  23
  24   2
         See Official Website of the Department of Homeland Security, U.S. Immigration
  25   and Customs Enforcement: History, https://www.ice.gov/history (“One of the
       agencies in the new Department of Homeland Security was the Bureau of
  26   Immigration and Customs Enforcement, now known as U.S. Immigration and
  27   Customs Enforcement, or ICE.”) (last visited March 19, 2019).
       3
         Official Website of the Department of Homeland Security, U.S. Immigration and
  28   Customs Enforcement: Submitting a FOIA Request,
       https://www.ice.gov/foia/request (last visited March 19, 2019).
                                              -4-
                                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 6 of 20 Page ID #:6



   1 files were searched by whom, the agency’s approach to document location, and the
   2 procedures the agency utilized. See Weisberg v. U.S. Dep’t of Justice, 627 F.2d
   3 365, 371 (D.C. Cir. 1980).
   4         18.    An agency must respond to a FOIA request within twenty working
   5 days of receipt, notify the requester of its determination to fulfill or not fulfill the
   6 request, provide the reasons for its determination, and inform the requester of the
   7 right to appeal the determination. 5 U.S.C. § 552(a)(6)(A)(i). An agency must
   8 respond to any appeal of a determination within twenty working days of receipt. 5
   9 U.S.C. § 552(a)(6)(A)(ii).
  10         19.    In “unusual circumstances,” an agency may postpone its response to a
  11 FOIA request or appeal, but it must provide notice and “the date on which a
  12 determination is expected to be dispatched.” 5 U.S.C. § 552(a)(6)(B)(i). “No such
  13 notice shall specify a date that would result in an extension for more than ten
  14 working days . . . .” Id.
  15         20.    FOIA requires an agency to timely disclose all records responsive to a
  16 FOIA request that do not fall within nine narrowly-construed statutory exemptions.
  17 5 U.S.C. § 552(a)(3)(A), (b)(1)–(9). If an agency claims a statutory exemption, the
  18 agency is obligated to provide any reasonably segregable portion of non-exempt
  19 information to the requester, specify the amount of information withheld, and
  20 identify the exemption under which the withholding is made. 5 U.S.C. § 552(b).
  21         21.    A district court “has jurisdiction to enjoin the agency from
  22 withholding agency records and to order the production of any agency records
  23 improperly withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B).
  24
  25
  26
  27
  28

                                                 -5-
                                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 7 of 20 Page ID #:7



   1                             FACTUAL ALLEGATIONS
   2                                      Background
   3         22.   Immigrants have become increasingly targeted by ICE—even if they
   4 have lived in the United States for many years, have U.S.-born children, and have
   5 never had a run-in with law enforcement.4
   6         23.   In addition, the federal government has expanded collaborations
   7 between local law enforcement authorities, DHS, and ICE. For instance, DHS has
   8 expanded its use of 8 U.S.C. § 1357(g) agreements, in which state and local law
   9 enforcement are deputized to engage in immigration enforcement activity. See 8
  10 U.S.C. § 1357(g); Executive Order: Enhancing Public Safety in the Interior of the
  11 United States at Sec. 8 (Jan. 25, 2017), at
  12 https://www.whitehouse.gov/presidential-actions/executive-order-enhancing-
  13 public-safety-interior-united-states/.
  14         24.   UPRP is affiliated with the Union Pacific Corporation, a publicly-held
  15 corporation that operates the Union Pacific Railroad. According to its website,
  16 UPRP consists of more than 175 Special Agents, who “are certified state law
  17 enforcement officers with investigative and arrest powers both on and off railroad
  18 property in most states,” and “also have interstate law enforcement authority
  19 pursuant to federal law.”5 UPRP is accredited by the Commission on
  20 Accreditation for Law Enforcement Agencies, Inc., and its authority covers 32,000
  21 miles of track in 23 states. Id.
  22         25.   Many individuals and advocates have complained about the lack of
  23 governmental oversight of abuses by railroad police, including UPRP. See, e.g.,
  24 Ron Nixon, Complaints Rise Against Nation’s Railroad Police, New York,
  25   4
       American Immigration Council,
  26 https://www.americanimmigrationcouncil.org/research/immigration-enforcement-
  27 priorities-under-trump-administration
     5
                                           (last visited March 19, 2019).
       Union Pacific Special Agents,
  28 https://www.up.com/aboutup/community/safety/special_agents/index.htm (last
     visited March 19, 2019).
                                               -6-
                                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 8 of 20 Page ID #:8



   1 https://www.nytimes.com/2015/05/29/us/complaints-rise-against-nations-railroad-
   2 police.html (May 28, 2015) (“People who say they have been mistreated by the
   3 railroad police have little recourse except to complain to the railroads, but because
   4 the railroads are private companies, they can operate largely in secret.”).
   5         26.   However, there is almost no information in the public domain about
   6 whether and how UPRP works with ICE to engage in immigration enforcement
   7 activity. Indeed, Requesters previously filed requests to UPRP for records
   8 regarding its collaboration with ICE under the California Public Records Act and
   9 received no response. Although UPRP admits that its officers are “certified state
  10 law enforcement officers,” UPRP has refused to produce any records, claiming that
  11 it is not subject to the California Public Records Act.
  12         27.   Accordingly, the public has an interest in understanding the manner in
  13 which the federal government has involved UPRP in the enforcement of federal
  14 immigration laws.
  15                       Collaboration Between ICE and UPRP
  16         28.   Attorneys and advocates in the Southern California area, including
  17 Requesters, have identified multiple incidents in which UPRP officers have
  18 stopped, detained, apprehended, and arrested individuals, and then contacted ICE
  19 and transferred custody of the individuals to ICE. In at least one case, ICE has
  20 indicated that UPRP was working with ICE on a “Fugitive Operations”
  21 investigation.
  22 A.      January 2018: El Monte
  23         29.   One incident occurred on January 3, 2018, in El Monte, California,
  24 where UPRP arrested an individual referred to as “Person 1” herein, then
  25 transferred custody of Person 1 to ICE the same day.
  26         30.   Prior to the arrest, Person 1 had been a resident of El Monte,
  27 California for over twenty years. Person 1’s brother, daughters, and grandchildren
  28 all live in El Monte, California.

                                                -7-
                                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 9 of 20 Page ID #:9



   1         31.     On January 3, 2018, at approximately 8:30 A.M., Person 1 was riding
   2 his bicycle home from work along the San Gabriel River Trail. As Person 1
   3 approached his exit, he observed UPRP and City of El Monte police officers
   4 standing on the trail, and he got off of his bicycle and began walking as a
   5 precaution. As Person 1 walked down the path, he observed three individuals, who
   6 appeared to be of Hispanic descent, sitting on the ground adjacent to the path near
   7 the officers.
   8         32.     When Person 1 began to walk past the officers, an armed UPRP
   9 officer approached him and asked what he was doing there and where he was
  10 going. Person 1 calmly responded that he was on his way home and continued
  11 walking toward his exit, but the UPRP officer ordered him to stop, while placing a
  12 hand on his weapon. Person 1, in fear for his safety and life, complied.
  13         33.     The UPRP officer asked Person 1 if he had “papeles to work in this
  14 country,” and Person 1 responded that he did not have any “papeles.” The officer
  15 then asked Person 1 for identification. Person 1 provided a document and
  16 explained his immigration status to the best of his understanding. The UPRP
  17 officer took the document from Person 1 and ordered Person 1 to take a seat with
  18 the three individuals sitting on the ground near the path.
  19         34.     The UPRP officer asked the El Monte police officers to “help him
  20 determine whether [Person 1] had a legal basis for being in the country.” After
  21 several minutes, the officers took Person 1 and the other three individuals sitting
  22 on the ground and placed the four of them underneath the railroad track bridge—an
  23 area that is secluded and not easily visible to the public. Person 1 was not allowed
  24 to retrieve his bicycle or his backpack, which were both left near the path.
  25         35.     Once placed under the railroad track bridge, Person 1 and the three
  26 other detainees waited for approximately two hours, during which time Person 1
  27 understood that he was not free to leave. Eventually, one of the other detainees
  28 was released.

                                                -8-
                                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 10 of 20 Page ID #:10



    1         36.   Person 1 and the two remaining detainees were then picked up by ICE
    2 agents. The ICE agents transported Person 1 to the James A. Musick Detention
    3 Facility in Irvine, California. In Person 1’s removal proceedings, ICE did not deny
    4 that ICE agents collaborated with UPRP to take Person 1 into custody.
    5 B.      January 2018: Santa Ana
    6         37.   In another incident occurring on January 17, 2018 in Santa Ana,
    7 California, UPRP arrested an individual referred to as “Person 2” herein as part of
    8 a “trespass sweep,” and transferred custody of Person 2 to ICE a few hours later.
    9         38.   At around 7:00 A.M. on January 17, 2018, UPRP arrested Person 2, a
   10 homeless individual, under a suspicion that he had violated California Penal Code
   11 § 369i(a), which penalizes trespass upon railroad property. At or around 8:36
   12 A.M., UPRP called ICE with a “request for assistance” and informed ICE that
   13 Person 2 was in UPRP custody and allegedly claiming foreign birth. ICE officers
   14 arrived at approximately 10:00 A.M. and subsequently transported Person 2 to the
   15 ICE Los Angeles Staging Facility.
   16 C.      February 2018: Van Nuys
   17         39.   In another incident occurring on February 8, 2018 in Van Nuys,
   18 California, UPRP arrested an individual referred to as “Person 3” herein and
   19 transferred custody of Person 3 to ICE later that morning.
   20         40.   Person 3, a homeless individual, had been riding a bicycle outside of
   21 Union Pacific Railroad property in Van Nuys when an armed UPRP officer
   22 stopped her. The officer told Person 3 to get off of the bicycle, and once Person 3
   23 complied, the officer immediately handcuffed her. After rummaging through
   24 Person 3’s personal belongings, the officer threw the belongings on the ground and
   25 left them in the dirt with Person 3’s bicycle. The officer then put Person 3 in the
   26 back of his UPRP vehicle.
   27         41.   The officer told Person 3 that he would release her if she provided
   28 him accurate information. After the officer learned through questioning Person 3

                                                -9-
                                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 11 of 20 Page ID #:11



    1 that she had been living in a camp along the Union Pacific Railroad, the officer
    2 drove himself and Person 3 to the camp. During the drive, Person 3 told the officer
    3 she was in pain due to the tight handcuffs around her wrists and injuries from a
    4 recent miscarriage, which were aggravated by driving over the bumpy train tracks,
    5 but the officer ignored her.
    6        42.    When the UPRP officer arrived with Person 3 at the camp, another
    7 UPRP vehicle was already there waiting. The UPRP officers left Person 3
    8 handcuffed in the car and raided the various dwellings in the camp. The UPRP
    9 officers arrested at least one other individual, referred to herein as “Person 4,” and
   10 put him in the back of the UPRP vehicle with Person 3.
   11        43.    One of the UPRP officers alerted ICE that Person 3 was in their
   12 custody and requested assistance. That UPRP officer later testified in Immigration
   13 Court that his call to ICE was required by protocol because he was unable to
   14 positively identify Person 3.
   15        44.    After Person 3 waited handcuffed in the back of the UPRP vehicle
   16 with Person 4 for around two hours, ICE agents in civilian clothes arrived at 9:30
   17 A.M. to collect her. The ICE agents took Person 3 from the UPRP vehicle and
   18 placed her into an ICE vehicle, then drove her to an ICE facility in Orange County,
   19 California.
   20        45.    Person 3, who has had little education and has received psychiatric
   21 treatment for anxiety in the past, was disoriented, confused, and crying throughout
   22 the encounters with UPRP and ICE. No officer explained to Person 3 why she had
   23 been arrested in a manner that she could comprehend, and Person 3 was never read
   24 her rights under the Fifth Amendment.
   25 D.     May 2018: North Hollywood
   26        46.    In another incident occurring in North Hollywood, California on May
   27 2, 2018, UPRP arrested two individuals referred to as “Person 5” and “Person 6,”
   28

                                                -10-
                                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 12 of 20 Page ID #:12



    1 respectively, herein and transferred custody of Person 5 and Person 6 to ICE the
    2 same day.
    3        47.   In the cases of both Person 5 and Person 6, ICE had responded to “a
    4 request for assistance” from UPRP regarding individuals in UPRP custody
    5 allegedly claiming foreign birth. After ICE’s Joint Criminal Alien Removal
    6 Taskforce (“JCART”) interviewed Person 5 and Person 6, ICE took them into
    7 custody.
    8 E.     July 2018: Pacoima
    9        48.   In another incident occurring in Pacoima, California on July 18, 2018,
   10 UPRP arrested an individual referred to as “Person 7” herein and transferred
   11 custody of Person 7 to ICE the same day.
   12        49.   After detaining Person 7, UPRP called ICE “requesting assistance.”
   13 Around one hour later, JCART arrived and conducted an interview of Person 7.
   14 ICE then took Person 7 to the ICE Los Angeles Staging Facility.
   15 F.     August 2018: Whittier
   16        50.   In an incident occurring in Whittier, California on August 16, 2018,
   17 UPRP arrested an individual referred to as “Person 8” herein and transferred
   18 custody of Person 8 to ICE the same day.
   19        51.   At around 9:16 A.M. on August 16, 2018, ICE received a call from
   20 UPRP “requesting assistance” with Person 8, who was in UPRP custody. At
   21 around 11:00 A.M., JCART officers arrived and conducted an interview of Person
   22 8. ICE then transported Person 8 to the ICE Los Angeles Staging Facility.
   23                       Plaintiffs’ FOIA Request and Appeal
   24        52.   On September 7, 2018, Professor Jennifer Koh, on behalf of
   25 Requesters, submitted a FOIA request to ICE seeking information related to ICE’s
   26 communications with, efforts to induce cooperation from, policies regarding, and
   27 other collaboration with UPRP regarding immigration enforcement activity (“the
   28 Request”) (attached hereto as Exhibit A). The Request was sent via overnight mail

                                              -11-
                                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 13 of 20 Page ID #:13



    1 to the ICE Los Angeles Field Office and the ICE Los Angeles Office of Chief
    2 Counsel and via e-mail to ICE-FOIA@dhs.gov.
    3         53.   Specifically, the Request sought the following, dating back to January
    4 2017:
    5         A. Records concerning any communications between any ICE officer,
    6         agent, attorney or employee and any Union Pacific Railroad Police or
    7         Union Pacific Corporation officer, agent, attorney or employee
    8         regarding the identification, investigation, apprehension, arrest,
    9         detention, or referral of persons believed to have violated the
   10         immigration laws;
   11         B. Records concerning any current agreements between the Union
   12         Pacific Railroad Police or Union Pacific Corporation and ICE pursuant
   13         to Section 287(g) of the Immigration and Nationality Act or any other
   14         agreements authorizing state or local law enforcement agents to
   15         perform the functions of an immigration officer;
   16         C. Records concerning any request to or from the Union Pacific
   17         Railroad Police to enter into any other type of agreement with ICE;
   18         D. Forms I-1213 that reference activity by the Union Pacific Railroad
   19         Police;
   20         E. Communications between any employee(s) for the Union Pacific
   21         Railroad Police and any ICE employee(s) working in any ICE Field
   22         Office, including but not limited to the Los Angeles Field Office;
   23         F. Records concerning the number of individuals who have been
   24         detained, arrested or otherwise subject to questioning by ICE agents as
   25         a result of investigation, apprehension, arrest or detention by Union
   26         Pacific Railroad Police employees.
   27         54.   Requesters sought a fee waiver of all costs incurred by ICE in
   28 answering the Request because the information sought was “likely to contribute

                                               -12-
                                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 14 of 20 Page ID #:14



    1 significantly to public understanding of the operations or activities of the
    2 government and [was] not primarily in the [Requesters’] commercial interest.” 5
    3 U.S.C. § 552(a)(4)(A)(iii). Requesters explained in the Request that although
    4 UPRP operates throughout many parts of the country, there is almost no data in the
    5 public domain about ICE’s potential collaboration with UPRP or whether and how
    6 ICE has encouraged UPRP to engage in immigration enforcement activity,
    7 notwithstanding certain state and local laws that seek to preclude local law
    8 enforcement collaboration with ICE, such as the California Values Act, Cal. Gov.
    9 Code § 7284 et. seq. Requesters emphasized that they have a proven track record
   10 of compiling and disseminating information to the public about government
   11 functions and activities, and that they have undertaken this work in the public
   12 interest. Requesters promised to make any information they received as a result of
   13 their FOIA request available to the public, including the press, at no cost.
   14         55.   On September 8, 2018, Professor Koh received an e-mail from ICE‐
   15 FOIA@dhs.gov acknowledging receipt of the Request (attached hereto as Exhibit
   16 B). The e-mail denied Requesters’ request for a fee waiver, stating that they would
   17 be charged as “educational requesters.”
   18         56.   On September 18, 2018, Professor Koh received an e-mail response to
   19 the Request from ICE-FOIA@ice.dhs.gov seeking clarification of the phrase
   20 “collaboration and communications with the Union Pacific Railroad Police”
   21 (attached hereto as Exhibit C). Specifically, ICE asked for clarification of
   22 “[w]ho/what individuals or positions in the offices (field and HQ) should conduct
   23 searches,” whether Requesters primarily sought “immigration-related records,” and
   24 the types of records that Requesters sought.
   25         57.   Professor Koh replied to ICE-FOIA@ice.dhs.gov on behalf of
   26 Requesters on September 24, 2018, providing the requested clarifications and
   27 agreeing to narrow the scope of the initial FOIA request (see Exhibit C). Among
   28 the clarifications, Requesters specified their request that “all Field Office

                                                -13-
                                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 15 of 20 Page ID #:15



    1 Directors, Assistant Field Office Directors, and Supervisory Detention Officers,
    2 attorneys with the Office of Chief Counsel, and all officers assigned to ‘fugitive
    3 operations’ teams” as well as “all officers conducting investigations in the El
    4 Monte, CA area” be searched.
    5         58.   After ICE did not respond to the September 7, 2018 Request within
    6 FOIA’s statutory deadline, Professor Koh submitted an appeal on behalf of
    7 Requesters on October 16, 2018 (attached hereto as Exhibit D). In the appeal,
    8 Requesters challenged ICE’s failure to respond to the Request within FOIA’s
    9 statutory deadline under 5 U.S.C. § 552(a)(6)(A)(i) and ICE’s refusal to grant
   10 Requesters a fee waiver in violation of 5 U.S.C. § 552(a)(4)(A)(iii).
   11         59.   On October 25, 2018, Professor Koh received a final response letter to
   12 the Request stating that ICE had conducted a search of the Enforcement and
   13 Removal Operations Office, the Homeland Security Investigations Office, and the
   14 Office of Acquisitions, and found no responsive records (attached hereto as Exhibit
   15 E). The October 25, 2018 letter was sent by Catrina M. Pavlik-Keenan, FOIA
   16 Officer.
   17         60.   ICE acknowledged Professor Koh’s October 16, 2018 appeal in a
   18 letter dated October 26, 2018 (attached hereto as Exhibit F). ICE then sent a final
   19 response to the October 16, 2018 appeal in a letter dated November 14, 2018
   20 (attached hereto as Exhibit G), which stated that the October 16, 2018 appeal was
   21 moot given ICE’s final response to the Request on October 25, 2018.
   22         61.   On November 5, 2018, Professor Koh, on behalf of Requesters,
   23 submitted an appeal (attached hereto as Exhibit H) to ICE’s October 25, 2018 final
   24 response letter. The November 5, 2018 appeal challenged ICE’s constructive
   25 denial of the Request and ICE’s insufficient search for records, which ICE limited
   26 only to the Enforcement and Removal Operations Office, the Homeland Security
   27 Investigations Office, and the Office of Acquisitions, to the exclusion of the offices
   28 and persons that Requesters asked ICE to search.

                                                -14-
                                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 16 of 20 Page ID #:16



    1         62.   The November 5, 2018 appeal referenced Requesters’ initial request
    2 for “[c]ommunications between any employee(s) for the Union Pacific Railroad
    3 Police and any ICE employee(s) working in any ICE Field Office, including but
    4 not limited to the Los Angeles Field Office.” The appeal also referenced language
    5 in the Request asking ICE to search “all appropriate offices and departments within
    6 the agency, including, but not limited to, the Office of Public Affairs, the Office of
    7 Detention Policy and Planning, the Office of Detention Oversight, and the Office
    8 of State/Local Coordination.” The appeal additionally referenced Requesters’
    9 September 24, 2018 e-mail response to ICE-FOIA@ice.dhs.gov, which clarified
   10 that in particular, Requesters sought searches of “all Field Office Directors,
   11 Assistant Field Office Directors, and Supervisory Detention Officers, attorneys
   12 with the Office of Chief Counsel, and all officers assigned to ‘fugitive operations’
   13 teams” as well as “all officers conducting investigations in the El Monte, CA area.”
   14         63.   Although over twenty working days have passed since Requesters
   15 submitted their November 5, 2018 appeal, ICE has not responded to or
   16 acknowledged the appeal as required under 5 U.S.C. § 552(a)(6)(A)(i).
   17                         FIRST CAUSE OF ACTION
                           Violation Of 5 U.S.C. § 552(a)(3) For
   18         Failure To Conduct An Adequate Search For Responsive Records
   19         64.   Requesters reallege and incorporate by reference paragraphs 1–63.
   20         65.   On September 7, 2018, Requesters submitted a FOIA request to ICE
   21 seeking communications between UPRP and ICE employees working in any ICE
   22 Field Office, including the Los Angeles Field Office. Requesters further asked that
   23 the Request be directed to all appropriate offices and departments, including the
   24 Office of Public Affairs, the Office of Detention Policy and Planning, the Office of
   25 Detention Oversight, and the Office of State/Local Coordination.
   26         66.   On September 24, 2018, Requesters clarified in an e-mail to ICE-
   27 FOIA@ice.dhs.gov that in particular, they sought a search of all Field Office
   28 Directors, Assistant Field Office Directors, Supervisory Detention Officers,

                                                -15-
                                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 17 of 20 Page ID #:17



    1 attorneys with the Office of Chief Counsel, officers assigned to “fugitive
    2 operations” teams, and all officers conducting investigations in the El Monte, CA
    3 area.
    4         67.   In a final response letter dated October 25, 2018, ICE stated that it had
    5 searched the Enforcement and Removal Operations Office, the Homeland Security
    6 Investigations Office, and the Office of Acquisitions, and “no records were found.”
    7 Requesters appealed ICE’s final response letter on November 5, 2018.
    8         68.   ICE’s limited search of its Enforcement and Removal Operations
    9 Office, Homeland Security Investigations Office, and Office of Acquisitions did
   10 not include any offices or persons that Requesters explicitly asked to be searched.
   11 ICE’s arbitrary and limited search was therefore insufficient to meet the
   12 “reasonable effort” requirement in 5 U.S.C. § 552(a)(3)(B)–(C).
   13         69.   Upon information and belief, ICE possesses a number of responsive
   14 documents, specifically identified and sought by Requesters, that it has failed to
   15 produce, without justification.
   16         70.   Upon information and belief, ICE’s failure to produce responsive
   17 documents is a result of its insufficient search.
   18         71.   Accordingly, ICE’s failure to search adequately for and produce the
   19 materials requested by Requesters in their September 7, 2018 FOIA request and
   20 subsequent November 5, 2018 appeal violates 5 U.S.C. § 552(a)(3) and
   21 corresponding ICE and DHS regulations.
   22         72.   Under 5 U.S.C. § 552(a)(4)(B), this Court has the authority to enjoin
   23 ICE from withholding responsive records and to order the production of ICE
   24 records that have been improperly withheld.
   25                          SECOND CAUSE OF ACTION
                          Violation Of 5 U.S.C. § 552(a)(6)(A)(ii) For
   26                    Failure To Comply With Statutory Deadlines
   27         73.   Requesters reallege and incorporate by reference paragraphs 1–72.
   28

                                                -16-
                                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 18 of 20 Page ID #:18



    1         74.   On September 7, 2018, Requesters submitted a FOIA request seeking
    2 information about ICE’s collaboration and communications with UPRP in the
    3 enforcement of immigration laws. In a final response letter dated October 25,
    4 2018, ICE stated that it had conducted a search and found no responsive records.
    5         75.   On November 5, 2018, Requesters submitted an appeal of ICE’s final
    6 response letter of October 25, 2018. Pursuant to 5 U.S.C. § 552(a)(6)(A)(ii), ICE
    7 had twenty working days from receipt of Requesters’ appeal to make a
    8 determination on the appeal.
    9         76.   ICE’s statutory deadline to respond to Requesters’ November 5, 2018
   10 appeal expired on or around December 6, 2018.
   11         77.   As of March 20, 2019, ICE has not produced the requested documents
   12 or otherwise responded adequately to Requesters’ September 7, 2018 request.
   13         78.   As of March 20, 2019, ICE has not responded to or acknowledged
   14 Requesters’ November 5, 2018 appeal.
   15         79.   Accordingly, ICE’s failure to comply with FOIA’s statutory deadline
   16 to respond to Requesters’ November 5, 2018 appeal within twenty working days
   17 violates 5 U.S.C. § 552(a)(6)(A)(ii) and corresponding ICE and DHS regulations.
   18         80.   Under 5 U.S.C. § 552(a)(4)(B), this Court has the authority to enjoin
   19 ICE from withholding responsive records and to order the production of ICE
   20 records that have been improperly withheld.
   21                            THIRD CAUSE OF ACTION
                          Violation Of 5 U.S.C. § 552(a)(4)(A)(iii) For
   22                          Failure To Grant Waiver of Fees
   23         81.   Requesters reallege and incorporate by reference paragraphs 1–80.
   24         82.   Requesters requested a fee waiver under 5 U.S.C. § 552(a)(4)(A)(iii)
   25 on the grounds that disclosure of the requested records is in the public interest and
   26 is “likely to contribute significantly to public understanding of the operations or
   27 activities of the government and is not primarily in the commercial interest of the
   28 requester.” Specifically, the public has an interest in knowing about the manner in

                                                -17-
                                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 19 of 20 Page ID #:19



    1 which the federal government is involving state, local, and private entities,
    2 including UPRP, in the enforcement of federal immigration laws.
    3         83.   In the Request, Requesters emphasized that they have a proven track
    4 record of compiling and disseminating information to the public about government
    5 functions and activities, and that they have undertaken this work in the public
    6 interest, and not for any private commercial interest. Requesters promised to make
    7 any information they received as a result of their FOIA request available to the
    8 public, including the press, at no cost. Accordingly, a fee waiver in this case
    9 would fulfill Congress’s legislative intent in amending FOIA to favor
   10 noncommercial requestors. See Judicial Watch Inc. v. Rossotti, 326 F.3d 1309,
   11 1312 (D.C. Cir. 2003).
   12         84.   In a September 8, 2018 e-mail from ICE‐FOIA@dhs.gov, ICE denied
   13 the request for a fee waiver, stating that Requesters would be charged as an
   14 “educational requester.”
   15         85.   There is a lack of information in the public domain about ICE’s
   16 potential collaboration with UPRP or whether and how ICE has encouraged UPRP
   17 to engage in immigration enforcement activity, and the records sought in the
   18 Request would inform the public of the scope and effect of such collaboration.
   19         86.   ICE’s refusal to grant Requesters a waiver of fees associated with the
   20 production of responsive documents, which Requesters sought on the grounds that
   21 disclosure of the records is in the public interest, therefore violates 5 U.S.C. §
   22 552(a)(4)(A)(iii).
   23                               REQUEST FOR RELIEF
   24         WHEREFORE, Requesters respectfully request that the Court:
   25         (A) Declare that ICE’s withholding of the requested records is unlawful;
   26         (B) Order ICE to conduct an adequate search for and make the requested
   27 records available to Requesters;
   28

                                                 -18-
                                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:19-cv-02058-CAS-AGR Document 1 Filed 03/20/19 Page 20 of 20 Page ID #:20



    1        (C) Order ICE to grant Requesters a waiver of fees associated with the
    2 production of the requested records;
    3        (C) Award Requesters costs and reasonable attorneys’ fees pursuant to 5
    4 U.S.C. § 552(a)(4)(E); and
    5        (D) Grant all other appropriate relief.
    6
    7 DATED: March 20, 2019                   /s/ Robert J. Liubicic
                                              Paul S. Aronzon (SBN 88781)
    8                                         paronzon@milbank.com
                                              Robert J. Liubicic (SBN 271465)
    9                                         rliubicic@milbank.com
                                              Alexandra Achamallah (SBN 317978)
   10                                         aachamallah@milbank.com
                                              Milbank LLP
   11                                         2029 Century Park East, 33rd Floor
                                              Los Angeles, California 90067
   12                                         Telephone: 424-386-4000
                                              Facsimile: 213-629-5063
   13
                                              Michael Kaufman (SBN 254575)
   14                                         mkaufman@aclusocal.org
                                              Sameer Ahmed (SBN 319609)
   15                                         sahmed@aclusocal.org
                                              ACLU Foundation of Southern California
   16                                         1313 West 8th Street
                                              Los Angeles, California 90017
   17                                         Telephone: 213-977-9500
                                              Facsimile: 213-977-5297
   18
   19                                         Pro Bono Attorneys for Plaintiffs
                                              Immigrant Defenders Law Center, Western
   20                                         State College of Law Immigration Clinic,
                                              Public Counsel, and Esperanza Immigrant
   21                                         Rights Project at Catholic Charities
   22
   23
   24
   25
   26
   27
   28

                                                -19-
                                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
